Citation Nr: 0832484	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-34 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.  He died in August 2001, and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  This case was remanded 
by the Board in April 2007 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In April 2007, the Board remanded the claim on appeal for 
further development.  The Remand directed that the RO contact 
a private medical center which treated the veteran in April 
2000, December 2000, March 2001, and August 2001 and request 
that it provide all records of mental health examinations and 
clinical records pertaining to the veteran's diagnosis of 
post-traumatic stress disorder (PTSD).  The Remand also 
directed that the RO contact a private physician who wrote an 
April 2004 letter and request that he specifically state the 
clinical findings for his diagnosis of PTSD and the reasons 
and bases for his opinion that the veteran's PTSD "impacted 
his care."  The evidence of record does not show that the RO 
made any attempt whatsoever to contact the private medical 
center or the private physician.

The Board notes that the RO did send a letter to the 
appellant requesting that she complete and return 
Authorization and Consent to Release Information forms for 
the private medical center and the private physician.  While 
the appellant did not respond to this letter, the appellant 
had previously submitted valid Authorization and Consent to 
Release Information forms for both the private medical center 
and the private physician.  As the veteran is deceased and 
has not received further medical treatment from either of 
these providers, there should not be any change in the status 
of the medical records which would make these older forms 
invalid.  Accordingly, the RO had access to properly 
completed Authorization and Consent to Release Information 
forms and failed to contact the private medical center and 
the private physician as specifically ordered in the April 
2007 Remand.  The United States Court of Appeals for Veterans 
Claims has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Forsythe 
Medical Center for all treatment and 
clinical records concerning the veteran's 
hospitalizations in April 2000, December 
2000, March 2001, and August 2001.  
Specifically, Forsythe Medical Center must 
be requested to provide all records of 
mental health examinations and clinical 
records pertaining to the discharge 
diagnoses of PTSD.

2.  The RO must contact Dr. T. H. who 
provided the April 2004 opinion and 
request that Dr. H. provide all clinical 
records of his treatment of the veteran.  
Dr. H. must specifically state the 
clinical findings for his diagnosis of 
PTSD, and the reasons and bases for his 
opinion that the veteran's PTSD "impacted 
his care."  Dr. H must provide all 
information regarding medical literature 
and clinical findings upon which said 
opinion is based.

3.  If the health care providers noted 
above require a current VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs from the appellant, the RO contact 
the appellant and request that she 
complete and return the enclosed VA Forms 
21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs.  The RO must notify the 
appellant that failure to sign and return 
these forms may result in the denial of 
her claim.  38 C.F.R. § 3.159 (2007).

4.  All attempts to secure the evidence 
listed above must be documented in the 
claims file.  If, after making reasonable 
efforts to obtain named records, such 
records cannot be obtained, the appellant 
must be notified and (a) the specific 
records that cannot be obtained must be 
identified; (b) the efforts that were made 
to obtain those records must be explained; 
and (c) any further action to be taken by 
VA with respect to the claims must be 
noted.  The appellant and her 
representative must then be given an 
opportunity to respond.

5.  After completing the above actions, 
the RO must readjudicate the appellant's 
claim, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If the benefit on appeal remains denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

